Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
 	Applicant’s claim of priority as a to application KR10-2019-0008024 filed 1/22/2019 in Korea. 

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Yamada et al. (JP 2015076929), with reference citations from the machine translations wherein Mizuno et al. teaches: 
(re  cl1) A vehicle, comprising: a battery (¶30-battery);
 a motor configured to rotate a wheel using electric power charged in the battery (¶30-“ the motor consumes the power of the battery and drives the driving wheels.”);
a communication device configured to perform communication with other vehicles (85-“information representing the charging state of the battery corresponding to regeneration brake control, and can transmit the deceleration information to the vehicle A by vehicle-to-vehicle communication”) and a terminal (¶25, SV fig. 1);
and a controller configured to operate the communication device to transmit request information of a charging service when an amount of charge of the battery is equal to or less than a preset amount of charge (¶85--“information representing the charging state of the battery corresponding 
, and charge the battery based on electric power generated by the motor (¶85-Regenerative; ¶122 charge battery via regeneration from wheel).
Yamada et al. teaches what Mizuno et al.  lacks of:
The charging of the first vehicle is done while using the charging service through one of the other vehicles (abstract-tpower transfer between vehicles; ¶13-wireless inductive reception device #6 for transferring power between vehicles in convoy-“- The power reception / reception device 6 is a device for performing reception / reception of power between another vehicle traveling immediately in front of the host vehicle while traveling in a row, or another vehicle traveling immediately after the host vehicle.”; CL1-power transfer between vehicles).
	It would have been obvious at the effective time of the invention for Mizuno et al.  to have a link for transferring electrical power between vehicles to replenish power on vehicles low on charge and to share regenerative braking loads on descents of vehicles while travelling together as taught by Yamada et al..

3.	Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Yamada et al. (JP 2015076929), with reference citations from the machine translations, in further view of O’Connell et al. (US 20130204471) wherein Mizuno et al. teaches in view of Yamada et al. teaches the elements previously discussed and O’Connell et al. teaches what Mizuno et al. lacks of:
O’Connell et al. teaches what Mizuno et al. lacks of:

	It would have been obvious at the at the effective time of the invention for Mizuno et al. to execute apriority charge mode premised upon the state of charge as o prevent overcharging or overpowering the system as the battery approaches full charge and allocate distribution of charge between vehicles as taught by O’Connell et al..

Mizuno et al. teaches: 
(re: cl 6) further comprising: a storage configured to store, as a look-up table, efficiency corresponding to a traveling speed of the vehicle, an output capability of the motor, and a torque of the motor, wherein, during the efficiency priority mode, the controller is configured to charge the battery based on the look-up table stored in the storage (#100 fig,11b).

4.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Yamada et al. (JP 2015076929), with reference citations from the machine translations, in further view of O’Connell et al. (US 20130204471) in further view of Shiozawa et al. (US20180326852) wherein Mizuno et al. in view of Yamada in further view of 
(re: cl 3) wherein, during the charge priority mode, the controller is configured to determine a predetermined maximum regenerative torque, and charge the battery based on the predetermined maximum regenerative torque (¶188-identifies maximum regenerative torque for charging battery).
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine maximum regenerative torque based on the state of charge of the battery to keep the battery charging within the battery’s capacity to receive charge as taught by Shiozawa et al..

Shiozawa et al. teaches what Mizuno et al. lacks of:
(re: cl 4) further comprising: a slope detector configured to detect a slope of a road (¶88-“The motor control unit 4, as illustrated in FIG. 4, includes a basic braking/driving force calculation unit 40, a slope detection unit 42, and a braking/driving force correction unit 44. Additionally, the motor control unit 4 includes an arbitration control unit 46, a braking/driving force distribution unit 48, a driving force control unit 50, a first request braking force calculation unit 52, and a regenerative braking force control unit 54), wherein the controller is configured to adjust the determined maximum regenerative torque based on the detected slope, and charge the battery based on the adjusted maximum regenerative torque (¶169-controls torque as a function of slope with 88-recharges battery through regeneration).
It would have been obvious at the at the effective time of the invention for Mizuno et al. to use a slope detector to determine how much regenerative braking is necessary to maintain a safe speed within the electrical limits of the battery and charging system as taught by Shiozawa et al..



Shiozawa et al. teaches what Mizuno et al. lacks of:
(re: cl 5) wherein, during the efficiency priority mode, the controller is configured to maintain a rotational speed of the motor at a reference rotational speed, determine a regenerative torque corresponding to the reference rotational speed, and charge the battery based on the determined regenerative torque (Abst-keeps speed in range; ¶33- allowable deceleration;  ¶90-keeps vehicle at speed with braking torque control; ¶88-“The motor control unit 4, as illustrated in FIG. 4, includes a basic braking/driving force calculation unit 40, a slope detection unit 42, and a braking/driving force correction unit 44. Additionally, the motor control unit 4 includes an arbitration control unit 46, a braking/driving force distribution unit 48, a driving force control unit 50, a first request braking force calculation unit 52, and a regenerative braking force control unit 54.” 
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine a regenerative torque to keep the vehicles at constant speed as to maintain vehicle control whilst charging the battery as taught by Shiozawa et al..
It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine a regenerative torque premised upon state of charge to prevent overcharging the battery as taught by Shiozawa et al..  
..

5.	Claims 7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Yamada et al. (JP 2015076929), with reference citations from the machine translations, in further view of Shiozawa et al. (US20180326852) wherein Mizuno et al. in view of Yamada et al. teaches the elements previously discussed and Shiozawa et al. teaches what Mizuno et al. lacks of:
(re: cl 7) further comprising: a slope detector configured to detect a slope of a road, wherein the controller is configured to determine a regenerative torque corresponding to a rotational speed of the motor (¶88-“The motor control unit 4, as illustrated in FIG. 4, includes a basic braking/driving force calculation unit 40, a slope detection unit 42, and a braking/driving force correction unit 44. Additionally, the motor control unit 4 includes an arbitration control unit 46, a braking/driving force distribution unit 48, a driving force control unit 50, a first request braking force calculation unit 52, and a regenerative braking force control unit 54.”;  ¶90-keeps vehicle at speed with braking torque control);  It would have been obvious at the at the effective time of the invention for Mizuno et al. to use a slope detector to determine how much regenerative braking is necessary to maintain a safe speed within the electrical limits of the battery and charging system as taught by Shiozawa et al.
adjust the determined regenerative torque based on the detected slope, and charge the battery based on the adjusted regenerative torque (¶169-controls torque as a function of slope with 88-recharges battery through regeneration).


Shiozawa et al. teaches what Mizuno et al. lacks of:
(re: cl 9) wherein, when information of braking power is received by the one of the other vehicles, the controller is configured to determine additional braking power from the received information, and execute regenerative braking of the motor based on the determined additional braking power (88 coordinated decel braking using vehicle to vehicle communication-“ The control unit (26, 29) of the vehicle A determines whether the deceleration of the vehicle A and the deceleration of the vehicle B with the reduced regeneration brake can be made to match within the set range of the allowable deceleration (for example, the range of the 7th to 6th gears).”).
and execute regenerative braking of the motor based on the determined additional braking power (¶169-controls torque as a function of slope with ¶88-recharges battery through regeneration; ¶90-keeps vehicle at speed with braking torque control).
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine additional braking power adjustments to maximize recapturing kinetic energy while not exceeding regenerative capacity either through current limits or charge limits as taught by Shiozawa et al..

Shiozawa et al. teaches what Mizuno et al. lacks of:

configured to determine the regenerative torque of the motor for charging the battery (¶169-controls torque as a function of slope with 88-recharges battery through regeneration; ¶90-keeps vehicle at speed with braking torque control).
It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine a regenerative torque premised upon capacity of the vehicle including state of charge to prevent overcharging the battery and exceeding recharging capacity of the system as taught by Shiozawa et al..

(re: cl 11) Minzono et al. teaches: 
the controller is configured to determine a required acceleration torque for traveling, when a control regenerative torque of the motor is received by another vehicle, obtain a traveling torque based on the received regenerative torque and the required torque, and operate the motor based 
Yamada et al. teaches what Muzino et al. lacks of:
wherein, when provision request information of the charging service is received by another vehicle (¶14-15-sends battery soc to other vehicle with target soc levels ; ¶16-17 sends status of battery state of charge with a desire to balance the vehicle charge by sending charge to the lower charged vehicle and directing to meet the target levels).
It would have been obvious at the effective time of the invention for Minzuno et al. to sending recharging request information between vehicles to extend the range of the least charge vehicle and balance regenerative recharging between the vehicles as taught by Yamada et al..
Shiozawa et al. teaches what Muzino et al. lacks of:
wherein, when provision request information of the charging service is received by another vehicle (¶61-62 -transmits vehicle control information from one vehicle to another)the controller is configured to determine a required torque for traveling, when a regenerative torque of the motor is received by another vehicle, obtain a traveling torque based on the received regenerative 
It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine a regenerative torque premised upon state of charge to prevent overcharging the battery and exceeding recharging capacity of the system and coordinate the movement as taught by Shiozawa et al..

Shiozzwa etal teaches what Mizuno et al. lacks of:
(re: cl 12) wherein, when provision request information of the charging service is received by another vehicle, the controller is configured to operate the communication device to transmit a regenerative torque corresponding to regenerative capability in the vehicle to another vehicle. (88-vehicle to vehicle communication to match deceleration of vehicle B to vehicle A; 89- adjusts amount of regen per battery charge capacity available) regenerative torque corresponding to regenerative capability (¶188-identifies maximum regenerative torque for charging battery).
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to communicate regenerative torque capacity between vehicles to prevent overcharging the batter, overtaxing the charging system capacity, maintain charging donar and receiving vehicle speeds, and properly distribut charge between vehicles as taught by Shiozawa et al..

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Yamada et al. (JP 2015076929), with reference citations from the machine translations, in further view of Alverez Ruiz et al. (US 20180251037) wherein Mizuno 
(re: cl 8) further comprising: a coupling member coupled to a connection member provided on the one of the other vehicles, wherein, while using the charging service, the controller is configured to execute starting (¶15-jump start; #510 fig. 5; ¶22-hybrid vehicle).
It would have been obvious at the effective time of the invention for Mizuno et al.  to provide a connection member provide a to execute starting to enable a battery stranded hybrid electric vehicle to be restarted as taught by Alverez Ruiz et al..

7.	Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Yamada et al. (JP 2015076929), with reference citations from the machine translations, in further view of Shiozawa et al. (US20180326852) in further view of Signarajan et al. (US 20090108803)
In further view of O’Connell et al. (US 20130204471) wherein Mizuno et al. in view of Yamada et al. teaches the elements previously discussed and Signarajan  et al. teaches what mizuno et al. lacks of:
(re: cl 13) wherein, when the amount of charge of the battery is a reference amount of charge while using the charging service, the controller is configured to determine that the charging of the battery is completed (#110/108/112 fig 2- recharges till 300 V battery reaches a threshold; Also #162/#164  fig 3).
	It would have been obvious at the effective time of the invention for Mizuno et al. to establish a reference charge threshold to use in determining whether charging is complete to the 
and operate the communication device to transmit charging completion information to another vehicle Occonell (#L2a/L2b/L2c/L2d fig. 3;  88-transmit to cell phone,90-vehicle to server,91-fowrad to user owner over network; 73-forward to server and network for exchange information, availability and pricing).
It would have been obvious at the effective time of the invention for Mizuno et al. to transmit charging complete information to a terminal to let the network know the donor vehicle is available to service other vehicles or to remove the need for sending a donor vehicle to the vehicle needing charge as taught by O’Connell et al..

8.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Yamada et al. (JP 2015076929), with reference citations from the machine translations, in further view of O’Connell et al. (US 20130204471) in further view of Signarajan et al. wherein Mizuno et al. teaches in view of Yamada et al. in further view of O’Connell et al. teaches the elements previously discussed and 
Signarajan et al. teaches what mizuno et al. lacks of: 
(re: cl 14) wherein, when communication with the one of the other vehicles is not connected while using the charging service, the controller is configured to determine that the charging of the battery is completed, and operate the communication device to transmit charging completion information to a terminal provided in the one of the other vehicles (Cl 20 – abort charging if link disconnected-“ aborting the charging function if the external energy source becomes disconnected or if the state of charge is not reached in a defined time; “)

O’Cconell et al. teaches:
and operate the communication device to transmit charging completion information to a terminal provided in the one of the other vehicles   (¶88-forwards charging data, ¶90-charging data forwaded to tp server #360, ¶91-forward data sent over network ).
It would have been obvious at the effective time of the invention for Mizuno et al. to transmit charging complete information to a terminal to let the network know the donor vehicle is available to service other vehicles or to remove the need for sending a donor vehicle to the vehicle needing charge as taught by O’Connell et al..

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Alverez Ruiz et al. (US 20180251037) in further view of Zhao et al. (US20171545777) wherein Mizuno et al. teaches: 
(re: cl 15) A vehicle, comprising: a battery (¶30-battery ); 
a motor configured to rotate a wheel using electric power charged in the battery (¶30-“ the motor consumes the power of the battery and drives the driving wheels.”);
charge the battery based on electric power generated by the motor (¶85-Regenerative; ¶122 charge battery via regeneration from wheel).
Alverz Ruiz et al. teaches what Mizuno et al. lacks of: 

It would have been obvious at the effective time of the invention for Mizuno et al. to provide a connection member provide a to execute starting to enable a battery stranded hybrid velectric vehicle to be restarted as taught by Alverez Ruiz et al.
Zhao et al.teaches what Mizuno et al.  lacks of: 
and when executing the charging, charge the battery based on a reference regenerative torque (¶102-103-“ At 506, method 500 determines various vehicle limits for regenerative braking. In threshold responsive to battery charge (Tq_battChrgLim). In one example, the regenerative torque limit responsive to battery charge is output from a table or function of empirically determined regenerative torque limits that are extracted from the table or function via indexing the table or function using battery state of charge. The regenerative torque limit or threshold is a not to be exceeded regenerative torque amount. The not to be exceeded regenerative torque amount constrains torque produced via the rear drive unit electric machine, or by the ISG, or by a combination of the rear drive unit electric machine and the ISG while the rear drive unit and/or ISG produce electrical charge using the vehicle's kinetic energy.  [0103] Method 500 also determines a rear drive unit electric machine torque limit or threshold (Tq_mtrLimP3). The rear drive unit electric machine torque limit is a not to be exceeded rear drive unit torque when the rear drive unit is producing electrical charge using the vehicle's kinetic energy. In one example, a table or function of empirically determined values is indexed via electric machine temperature and the table or function outputs a rear drive unit electric machine torque limit or threshold.““).
It would have been obvious at the effective time of the invention for Mizuno et al.  to charge the battery based on a reference regenerative torque (to prevent exceeding the battery’s rate of acceptable charge as taught by Zhao et al..

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US20190291734) in view of Alverez Ruiz et al. (US 20180251037) in further view of Zhao et al. (US20171545777) in further view of Shiozawa et al. (US20180326852) wherein Mizuno et al. in view of Alverez Ruiz et al. teaches the elements previously discussed and Mizuno et al. further teaches:

Shiozawa et al. teaches what Mizuno et al. lacks of: 
a slope detector configured to detect a slope of a road (¶88-“ The motor control unit 4, as illustrated in FIG. 4, includes a basic braking/driving force calculation unit 40, a slope detection unit 42, and a braking/driving force correction unit 44. Additionally, the motor control unit 4 includes an arbitration control unit 46, a braking/driving force distribution unit 48, a driving force control unit 50, a first request braking force calculation unit 52, and a regenerative braking force control unit 54.”; ¶ 90-keeps vehicle at speed with braking torque control; 90-keeps vehicle at speed with braking torque control); 
(¶169-controls torque as a function of slope with ¶88-recharges battery through regeneration).
It would have been obvious at the at the effective time of the invention for Mizuno et al. to use a slope detector to determine how much regenerative braking is necessary to maintain a safe speed within the electrical limits of the battery and charging system as taught by Shiozawa et al..
 wherein the controller is configured to adjust the reference regenerative torque based on the detected slope , and charge the battery based on the adjusted reference regenerative torque(¶169-controls torque as a function of slope with ¶88-recharges battery through regeneration) (¶88-identifies maximum regenerative torque for charging battery).
	It would have been obvious at the at the effective time of the invention for Mizuno et al. to determine maximum regenerative torque based on the state of charge of the battery to keep the battery charging within the battery’s capacity to receive charge as taught by Shiozawa et al..

O’Connell et al. teaches what Mizuno et al. lacks of:
and operate the communication device to transmit charging completion information to the terminal (¶88-forwards charging data,90-charging data forwaded to the server #360; ¶91-forward data sent over network ).
It would have been obvious at the effective time of the invention for Mizuno et al. to transmit charging complete information to a terminal to let the network know the donor vehicle is available to service other vehicles or to remove the need for sending a donor vehicle to the vehicle needing charge as taught by O’Cconnell et al..

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2015076929), with reference citations from the machine translations, in view of O’Connell et al. (US 20130204471) wherein Yamada et al. teaches: 
(re: cl 17) A method for controlling a vehicle having a motor and a battery (¶12-motor #2; (¶12-battery #4);
and charging, by the controller, the battery using power generated in the motor while the vehicle is being driven by the power of another vehicle  (abstract-power transfer between vehicles; ¶13 -wireless inductive reception device #6 for transferring power between vehicles in convoy; CL1-power transfer between vehicles). 
O’Connell et al. teaches what Mizuno et al.  lacks of:

	It would have been obvious at the effective time of the invention for Mizuno et al. transmit a request to charge the battery contingent upon the soc being less than a preset amount to assure the vehicle has sufficient charge to avoid stranding as taught by Oconnell etal 

12.	Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2015076929), with reference citations from the machine translations, in view of O’Connell et al. (US 20130204471) in further view of Shiozawa et al. (US20180326852) wherein Yamada et al. in view of O’Connell et al. teaches the elements previously discussed and Yamada et al. further teaches:
(re: cl 18) wherein the charging of the battery includes: executing, by the controller, , wherein the executing of the charge priority mode includes: determining, by the controller, a predetermined maximum regenerative torque, and charging the battery based on the predetermined maximum regenerative torque (¶188-identifies maximum regenerative torque for charging battery), 
wherein the executing of the efficiency priority mode includes: maintaining, by the controller, a rotational speed of the motor at a reference rotational speed, determining a regenerative torque corresponding to the reference rotational speed (¶90-keeps vehicle at speed with braking torque control),
and charging the battery based on the identified regenerative torque (¶188-identifies maximum regenerative torque for charging battery).

Oconnell et al.teaches what Yamada et al.  lacks of:
a charge priority mode when the amount of charge of the battery is less than a predetermined amount of charge; and executing, by the controller, an efficiency priority mode (¶119 – charge rates based on 2 vehicle soc ; ¶119- “amount of electric charge that the charge provider vehicle is willing to give the charge seeker vehicle may be determined based on a plurality of factors. These factors may include, for example, any of 1) a user established threshold (e.g., 60%), 2) charge on the charge provider vehicle and the charge seeker vehicle, “).
It would have been obvious at the effective time of the invention for Mizuno et al. transmit a request to charge the battery contingent upon the soc being less than a preset amount to assure the vehicle has sufficient charge to avoid stranding as taught by Oconnell et al.

Shiozawa et al. teaches what Yamada et al. lacks of:
(re: cl 19) wherein the charging of the battery includes: detecting, by the controller, a slope of a road (¶88-“[0088] The motor control unit 4, as illustrated in FIG. 4, includes a basic braking/driving force calculation unit 40, a slope detection unit 42, and a braking/driving force correction unit 44. Additionally, the motor control unit 4 includes an arbitration control unit 46, a braking/driving force distribution unit 48, a driving force control unit 50, a first request braking force calculation unit 52, and a regenerative braking force control unit 54.”);
adjusting, by the controller, a regenerative torque based on the detected slope; and charging, by the controller, the battery based on the adjusted regenerative torque (¶169-controls torque as a function of slope with ¶ 88-recharges battery through regeneration) (¶90-keeps vehicle at speed with braking torque control). 

	It would have been obvious at the at the effective time of the invention for Mizuno et al. to detect the slope to determine the amount of torque to apply toward recharging the battery to keep the charging current within the current capacity of the system and maintain proper vehicle control and allocate regenerative vs. frictional braking as needed as taught by Shiozawa et al..

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2015076929), with reference citations from the machine translations, in view of O’Connell et al. (US 20130204471) in further view of Ciccarese et al.  (WO2020064918) wherein wherein Yamada et al. in view of O’Connell et al. teaches the elements previously discussed and
Yamada et al. suggests (re: cl 20) further comprising: performing, by the controller, a tow mode when provision request information of the charging service is received by another vehicle (¶4- “comparing Cd values (air resistance) in single running by one unit, running in 3 large units and running in 3 large + one small unit. For example, the Cd value of all the three cars decreases when the large three cars are traveling in a row, as compared to the case of traveling alone, and the second car drops in particular. When another vehicle exists in front of the own vehicle, the Cd value decreases because the airflow from the front is blocked, and when there is another vehicle behind the own vehicle, there is an air vortex generated in the rear. It is suppressed and the Cd value decreases. This is because the second vehicle receives both of these effects. Moreover, since the suppression effect of the air vortex is exhibited even when the small vehicle 
And Mizuno et al. teaches what Yamada et al. does not explicitly teach: 
(re: cl 20) further comprising: performing, by the controller, a tow mode when provision request information of the charging service is received by another vehicle (p10L 25-P11 L 6- #18-tow bar).  
It would have been obvious at the effective time of the invention for Yamada et al. to charge vehicle in tow mode to benefit from the regenerative capacity and battery capacity of both vehicles and to bring the towed vehicle up to operating charge as taught by Ciccaresse et al. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.

Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655